569 F.2d 666
187 U.S.App.D.C. 11
UNITED STATES of Americav.Marino J. MATURO, Appellant.
No. 76-1741.
United States Court of Appeals,District of Columbia Circuit.
Nov. 29, 1977.

Marino J. Maturo, appellant pro se.
Earl J. Silbert, U. S. Atty., and John A. Terry, William D. Pease and Richard H. Saltsman, Asst. U. S. Attys., Washington, D. C., were on the brief for appellee.
Before LEVENTHAL, MacKINNON and WILKEY, Circuit Judges.
Opinion for the court PER CURIAM.

PER CURIAM:

1
Appellant's brief, filed jointly with Louis P. and Anthony V. Vecchiarello in Nos. 76-1920 and 1921, decided today, 187 U.S.App.D.C. ---, 569 F.2d 656 (1977) requests:


2
It is respectfully submitted that this Court permit its findings to apply to all appellants to the same extent as if such appellant separately raised the combined specific issues herein.  The three criminal cases have made each appellant responsible, as a conspirator, for the acts of each other as inseparable defendants.  It is to be noted that a conspirator is liable to the same extent as the principal.  Then, by the same reasoning process each co-conspirator should fare no less (well) should the principal be successful in his appeal. . . .


3
Appellants' Brief p. 61.


4
We have acceded to this request and have fully and separately considered the facts and issues as they involve appellant Maturo individually, as well as the facts and the issues which involve Maturo with the Vecchiarellos, individually and collectively.  Our conclusion is that no contention which involves Maturo individually may be successfully maintained, and that all contentions which involve Maturo with any issue advanced by either or both Vecchiarellos are all lacking in merit.  We therefore affirm the judgment of conviction of Marino J. Maturo on authority of the court's opinion filed today in Nos. 76-1920, 1921, --- U.S.App.D.C. ---, 569 F.2d 656 (1977).


5
Judgment accordingly.